DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5 December 2022 has been entered.

Claim Objections
Claim 30 is objected to because of the following informalities:  Regarding Claim 30, at line 2, “L” should be replaced with lowercase “l.”  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 33, 37, and 38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 33, it is unclear what it means for there to be at least one further element in the different metal composition and then for possibly all (“at least a part”) of such element to be oxidized. If all is oxidized, then what does it mean for there to be a “different metal composition” having at least one further element since there would be no different metal composition having the non-oxidized further element component? 
Regarding Claim 37, it is unclear what is measurement of percent of crystal structure. Is it by volume, by weight, or something else? Analogous rejection applies to Claim 38.



Response to Amendment
In view of applicant’s amendments and arguments, applicant traverses the objection to the claims of the Office Action mailed on 4 August 2022. Objection is withdrawn.
In view of applicant’s amendments and arguments, applicant traverses the section 112, paragraph (b) rejection of the Office Action mailed on 4 August 2022. Rejections are withdrawn to the extent repeated above. Applicant’s response does not appear to respond to rejection of Claim 33, and so it is maintained as revised. With regard to rejections of Claims 37 and 38, applicant explains that one of ordinary skill would necessarily understand the percentages to be “by volume”. However, applicant has not provided evidence of this argument, and so the claim remains indefinite. Amending to require “by volume” would obviate the rejection.
In view of applicant’s amendments and arguments, applicant traverses the section 103 rejection over Bruck, the section 103 rejection over Bruck in view of Applicant’s Admissions, the section 103 rejection over Bruck in view of Meschter OR the section 103 rejection over Bruck in view of Applicant’s Admissions in view of Meschter, the section 103 rejection over Bruck in view of Taylor OR the section 103 rejection over Bruck in view of Applicant’s Admissions in view of Taylor, and the section 103 rejection over Bruck, as evidenced by Ridgeway, OR the section 103 rejection over Bruck in view of Applicant’s Admissions, as evidenced by Ridgeway, of the Office Action mailed on 4 August 2022. Rejections are withdrawn.
Allowable Subject Matter
Claims 12, 14, 20, 26, 28-32, 34-36, and 39-41 are allowed.
Claims 33, 37, and 38 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claims 12, 14, 20, 26, and 28-41, the reviewed prior art does not teach or suggest the subject matter of these claims. Particularly, the reviewed prior art does not teach or suggest the compositional and structural relationships and requirements, such as substrate, IF-1, TL, and IF-2 relationships and requirements, in the claimed context. For example, Bruck USPA 20150030871 fails to expressly teach, expressly suggest, or otherwise provide basis for establishing inherency of these features for the reasons persuasively argued by applicant. See Response filed on 5 December 2022 (pages 8 and 9).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E. LA VILLA whose telephone number is (571)272-1539. The examiner can normally be reached Mon. through Fri. from 9:00 a.m. ET to 5:30 p.m. ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera N. Sheikh can be reached on (571) 272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL E. LA VILLA/Primary Examiner, Art Unit 1784                                                                                                                                                                                                        
8 December 2022